Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 1 of 47 PagelD #: 8

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Jeremy Thompson, a Task Force Officer with the United States Secret Service (USSS)

being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
information associated with a certain account that is stored at premises controlled by Google, LLC
(Google), an email provider headquartered at 1600 Amphitheatre Parkway, Mountain View,
California 94043. The information to be searched is described in the following paragraphs and in
Attachment A. This affidavit is made in support of an application for a search warrant under 18
U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Google to disclose to the
government copies of the information (including the content of communications) further described
in Section I of Attachment B. Upon receipt of the information described in Section I of Attachment
B, government-authorized persons will review that information to locate the items described in
Section II of Attachment B.

2. Jam a duly sworn police officer with the City of South Charleston, WV since May
2011, and have been assigned as a Task Force Officer with the United States Secret Service (USSS)
in Charleston, WV since December 2017. My investigative duties focus primarily on conducting
criminal investigations involving forgery, bank fraud, false loan applications, wire fraud, credit
card fraud, false identification, financial elder abuse investigations, money laundering

investigations, identity theft and other financial crime investigations.
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 2 of 47 PagelD #: 9

3. I received 16 weeks of training at the West Virginia State Police Academy, which
centered on criminal investigations including financial crimes. As a task force officer with the
USSS, I have been involved in numerous financial elder abuse/romance frauds investigations. I
know from my training and experience that those persons involved in committing those types of
crimes spend a great deal of time each week seeking out potential victims through email, text
messages, social media websites such as Google Hangouts, Go Fish, Plenty of Fish and various
dating sites. I also know that people who commit these crimes stay in constant contact with
victims, creating a friendship that ultimately leads to a false romantic relationship with victims. I
know that these fraudsters tell their victims untrue stories about their employment, their personal
life, their family life and their need for financial assistance. In many of these instances, the
fraudsters propose marriage to the victim. I know that after this romance flourishes, the fraudsters
then ask victims to send them money for various reasons. Some of the fraudsters’ reasons include
family medical emergencies, or because the fraudsters need to pay their oilrig workers, or need
money to ship gold or other valuables back to the United States to be allegedly shared with the
victims or finally, for bail when the fraudsters were allegedly arrested after leaving a foreign
country.

4. I know from my training and experience that these fraudsters instruct their victims
to send large amounts of currency through the U.S. Mail, FedEx and through the United Parcel
Service (UPS). I know that these fraudsters get their victims to send money to them via cashier
checks, personal checks, money orders, wire transfers, bitcoin and through many different mobile

payment processing companies. These mobile payment processing companies include

 
 

Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 3 of 47 PagelD #: 10

Transferwise, Ping Express, Money Gram, Western Union, Walmart, Boss Revolution, Pay Pal,
Square, Cash App, Xoom, Zelle, and others.

5. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents/officers and witnesses.

6. This affidavit is intended to show merely that there is probable cause for the
requested warrant and does not set forth all of my knowledge about this matter. The information
contained in this affidavit is taken from financial records, interviews with witnesses, and
information shared with me from other investigators and state officials. This ongoing investigation
is financial in nature, thus, any figures I cite in this affidavit are based on calculations and tracing
conducted to date and may be subject to revision at a later date.

7. Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to believe that violations of 18 United States Code (U.S.C.) §§ 371, 1341, 1343,
1344, 1349,1956-1957, as well as 31 U.S.C. §5324 have been committed by Kenneth
Chukunomnazu EMENI (“EMENI”), John Rabesh NASSY (““NASSY”), Abdul Illal OSUMANU
(OSUMANU”), Augustine C Chukwu Noe AMECHI, also known as Augustine A Chukwu Noe
(“AMECHI”), Kenneth Oseme OGUDU also known as Kenneth Lee (““OGUDU”), Oluwagbenga
Temitope HARRISON (“HARRISON”), Kayode Gbolahan AKANBI (““AKANBI”), Abiodun
Oluwatosin AFOLABI also known as Benik Afobe (““AFOLABI”), and Oluwabanishe Taofik
AWOLESI (““AWOLESI”). There is also probable cause to search the information described in

Attachment A for evidence of these crimes further described in Attachment B.
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 4 of 47 PagelD #: 11

JURISDICTION
8. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711(3)(A)Q).
TARGET EMAIL ADDRESSES
9. This affidavit is seeking search warrants for the following email addresses,

(collectively, these email addresses are referred to as the “Target Email Addresses”):

 

 

 

 

 

 

 

 

 

 

 

 

 

markwilliams3672@gmail.com; emenikenneth5(@gmail.com;
bindaryautotrade65(@gmail.com; rabeshn@yahoo.com;
smithinayee@gmail.com; nassy(@marshall.edu;
Olrobbenjack@gmail.com; illalcapito28@yahoo.com
jackwils1598@gmail.com; achukwu45(@yahoo.com
richardclem121@gmail.com; b.mastermind2016@gmail.com
i.amidal01@gmail.com; kennethogudu52(@gmail.com
billblancol965@gmail.com; martinun242(@gmail.com
teddydrey90@gmail.com; harrisonoluwagbenga(@gmail.com
johncolns286@gmail.com; tosiopz@yahoo.com
ginar4940@gmail.com; baawelosi@gmail.com

jj1082427@gmail.com;:
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 5 of 47 PagelD #: 12

10. —_ The following target email addresses were used by fraudsters when communicating
with the victims and are discussed in the Victim Information section of the affidavit (collectively,
the email addresses will be referred to as the “Victim Contact Email Addresses”):

markwilliams3672@gmail.com; bindaryautotrade6S5@gmail.com; smithinayee@gmail.com;

 

 

 

 

 

 

 

Olrobbenjack@gmail.com: jackwils1598@gmail.com;: richardclem121(@gmail.com;

i.amidal01@gmail.com; billblancol1965(@gmail.com; teddydrey90@gmail.com;

johncolns286@gmail.com; ginar4940@gmail.com; j1082427@gmail.com
11. The investigation has revealed that the following email addresses are associated

with EMENI , NASSY, OSUMANU , AMECHI, OGUDU, HARRISON, AKANBI, AFOLABI,
and AWOLESI. The Financial Analysis Section of this affidavit will discuss how EMENI ,
NASSY, OSUMANU , AMECHI, OGUDU, HARRISON, AKANBI, AFOLABI, and AWOLESI
used the following email addresses when opening accounts with various financial institutions and
mobile payment processing companies (collectively, these email addresses will be referred to as
the “Subjects Financial Contact Email Addresses”). The investigation also revealed that in 2019,
World Remit emailed AMECHI, OGUDU, and AFOLABI, to provide financial documentation or
an explanation for several of the suspicious transactions that occurred from their World Remit
accounts. OGUDU responded to World Remit’s email requesting more information about his
transactions from an email address, which appears to be registered to a Martin Graham, even
though he signed the email as Kenneth OGUDU. OGUDU claimed that funds in his account came
from his income as a cars salesman. However, this claim is inconsistent with both OGUDU’s

known wage information and the types of financial transactions that appear in his accounts.

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 6 of 47 PagelD #: 13

Similarly, the investigators also learned that on May 1, 2019, AMECHI wrote to Remitly that the
company had blocked him from sending money to his family and friends

a. EMENI’s known email address is emenikennethS@gmail.com. This email address

 

in connection with his profiles and financial transactions on multiple mobile
payment processing websites, including Zelle, Xoom, Remitly, Transfer Wise, and
World Remit.

b. NASSY’s known email addresses are rabeshn@yahoo.com and
nassy@marshall.edu. Per subscriber data learned from Oath Holdings,
rabeshn@yahoo.com is registered to a NASSY Rabesh and the backup email is

nassy(@marshall.edu. Nassy@marshall.edu is the email address Marshall

 

University provided NASSY. These email addresses are connected to NASSY’s
profile and financial transactions conducted through mobile payment processing
websites and financial institutions. Both email addresses, rabeshn@yahoo.com and
nassy@marshall.edu are associated with his Zelle profile. The
nassy@marshall.edu address is associated with his City National Bank and World
Remit accounts.

c. OSUMANU?’s known email address is illalcapito28(@yahoo.com. Per Oath

 

Holdings this email is registered to OSUMANU. He has used this email address in
connection with his profile and financial transactions on multiple mobile payment

processing websites, including Zelle, Xoom, and Venmo.

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 7 of 47 PagelD #: 14

d. AMECHI’s known email address is b.mastermind2016@gmail.com,

 

mastermind2016@gmail.com, and achukwu4S5@yahoo.com. Per Oath Holdings,
achukwu45(@yahoo.com is registered to Augustine Chuku. He has used this email
address in connection with his profile and financial transactions on multiple mobile
payment processing websites, including Zelle, Chase Bank, TransferWise.
Augustine for Remitly and transfers for Xoom, Venmo, WorldRemit. The
b.mastermind2016@gmail.com is connected to AMECHI’s World Remit,

Remitley and Zelle transactions and accounts. The mastermind2016@gmail.com

 

is connected to AMECHI’s Xoom transactions.

e. OGUDU’s known email address is kennethoguduS2@gmail.com and

 

martinun242@gmail.com. These email addresses were used in connection with his

 

profile and financial transactions on multiple mobile payment websites. OGUDU

used the email address kennethoguduS2@gmail.com in connection with his

 

Transfer Wise transactions, and Fifth Third bank accounts. He used the email

address martinun242@egmail.com in connection with his World Remit transactions.

 

f. HARRISON’s known email addresses are harrisonoluwagbenga@gmail.com and

 

oluwagbenga.harrison@yahoo.com. His google email address was used in
connection with his profile and financial transactions on multiple mobile payment
websites, Stripe and World Remit, whereas he used the yahoo email addressed in

connection with Remitly.

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 8 of 47 PagelD #: 15

g. AFOLABI’s known email address is tosiopz@yahoo.com. Per subscriber data
learned from Oath Holdings, tosiopz@yahoo.com is registered to a Tosin
AFOLABI. This email address was used in connection with his profile and financial
transactions on a mobile payment website, World Remit.
h. AWOLESI’s known email address is baawolesi@gmail.com. This email address
was used in connection with Chase Bank account.
BACKGROUND
12. EMENI, NASSY, OSUMANU, AMECHI, OGUDU, HARRISON, AKANBI,
AFOLABI, and AWOLESJ are a group of individuals who have lived in the Huntington, WV and
most of these persons attended Marshall University in Huntington, WV. All of these persons listed
above, with the exception of AWOLESI, are citizens of Nigeria and/or Ghana. AWOLESI is a
United States citizen. AMECHI is now a dual citizen of the United States and Nigeria. EMENI,
NASSY, OSUMANU, AMECHI, OGUDU, HARRISON, AKANBI, AFOLABI, and AWOLESI
appear to be part of an organization who have been involved in orchestrating international
mail/wire/bank fraud scams wherein members of the organizations have collected over three
million dollars from victims located throughout the United States and abroad.
13. Scammers - who may be EMENI, NASSY, OSUMANU, AMECHI, OGUDU,
HARRISON, AKANBI, AFOLABI, and ANWOLESI or their known and unknown co-
conspirators - have contacted potential victims all over the world, using alias’ initially striking up

friendships with the victims. The scammers contacts would occur frequently and the scammers

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 9 of 47 PagelD #: 16

would eventually tell the elderly victims they were in love with them and would propose marriage.
Many victims fell in love with the scammers and would accept these proposals.

14. Many times the scammers would communicate with their victims by text, Google
Hangouts, Instagram, Go Fish and other websites. The scammers also contacted the victims by
cell phone and via email. Yet, the scammers would refuse to FaceTime with the victims, in an
effort to conceal their true identities. In most instances, scammers would communicate with their
victims for several weeks before the scammer would ask their victims for financial help. The
scammers would provide false information to their victims including false names, false
occupations, false locations where they allegedly resided and worked, false information about their
need for financial assistance, and false information about their family situation.

15. The investigation has uncovered numerous victims who have funneled large
amounts of money to EMENI, NASSY, OSUMANU, AMECHI, OGUDU, HARRISON,
AKANBI, AFOLABI, and ANWOLESI at the direction of various online scammers. EMENI,
NASSY, OSUMANU, AMECHI, OGUDU, HARRISON, AKANBI, AFOLABI, and
ANWOLESI have also transferred a large amount of money between themselves during the fraud.
Their criminal activity dates back to at least 2017 and has continued until at least the spring of
2020. EMENI, NASSY, OSUMANU, AMECHI, OGUDU, HARRISON, AKANBI, AFOLABI,
and ANWOLESI are being investigated for violations of 18 U.S.C. §§ 1341, 1343, 1344 (mail,
wire, and bank fraud respectively) and 1956, 1957 (money laundering) as well as violations of 31

U.S.C. § 5324, among other statutes.
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 10 of 47 PagelD #: 17

VICTIM! INFORMATION

16. —_ Investigators interviewed multiple individuals, who they currently believe to be
victims who transferred money to EMENI, NASSY, OSUMANU, AMECHI, OGUDU,
HARRISON, AKANBI, AFOLABI, and AWOLESI’s bank accounts. Information that
investigators learned from the victims and financial records are described below. One similarity
uniting all of the victims is that they transferred the money to EMENI, NASSY, OSUMANU,
AMECHI, OGUDU, HARRISON, AKANBI, AFOLABI, and AWOLESI upon the requests of the
online fraudsters, even though the victims themselves did not know or ever communicate with men
they knew to be EMENI, NASSY, OSUMANU, AMECHI, OGUDU, HARRISON, AKANBI,
AFOLABI and AWOLESI.

Victim 1

17. In Jate 2017 or early 2018, Victim 1 met aman on Facebook who went by the name
of Robben Jack (“Robben”). They communicated via email or text messages almost every day,
sometimes multiple times a day. Robben communicated to Victim 1 with the email address

Olrobbenjack@gmail.com. Robben sent Victim 1 what he claimed were videos and photographs

 

of himself. Robben told Victim 1 he was from Nigeria, and was currently working as an engineer
on an oilrig located off the coast of the United Kingdom. Robben also told Victim 1 that he did

not have access to his bank accounts in Nigeria. The company he allegedly worked for was located

 

' Investigators currently believe that the individuals labeled Victim 1 through Victim 25 are fraud victims.
However, investigators may change their classification of these individuals if they learn more information which
shows that one of the victims is more appropriate classified as a co-conspirator or a money mule.

10

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 11 of 47 PagelD #: 18

in Dubai. After they had been communicating for a while, Robben told Victim 1 he was coming
to the United States on vacation and they would get married. Robben’s company allegedly told
Robben he would have to find a replacement for him while he was on vacation and Robben would
have to pay the replacement for the period he would be gone from the oilrig.

18. Robben told Victim 1 he could not pay his replacement because he could not access
his bank accounts, and if he could not pay for his replacement he could not travel to the United
States and marry her. Robben asked Victim 1 to wire Kenneth EMENI the money and EMENI
would forward the money to him. Victim 1 wired $5,750 from her Pennsylvanian account to
EMENI’s bank account held in West Virginia on or about February 28, 2018.

19. Victim 1 stated she sent Robben several I Tune cards 2-3 times before she sent the
wire transfer to EMENI. She believes she sent the iTune cards to EMENI at Jack’s direction.
Robben kept emailing her until December 2018 asking for money, but she refused to send
additional funds.

20. On September 14, 2019, Victim 2 was on a social media site, when she met a man
who told her his name was Martin Aldrin (“Martin”). Martin told Victim 2 he was from Nixa,
Missouri. Martin also claimed he was a civil engineer, and an independent contractor who was
working on an oilrig in Alaska. Victim 2 communicated with Martin frequently, through texting
and Google Hangouts. Martin changed his phone numbers frequently.

21. Shortly after they started communicating, Martin asked Victim 2 for money

because he had a difficult time paying his personal and business expenses while working in Alaska

11
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 12 of 47 PagelD #: 19

on the oilrig. Initially, Victim 2 purchased gift cards from Amazon, Ebay and Google. Victim 2
would take a photo of the back of the gift cards and then send Martin the photos through Google
Hangouts or via text messages.

22, On November 4, 2019, Martin asked Victim 2 to send a $5,000 wire transfer to
Kenneth EMENI in Huntington, WV, via City National Bank in Charleston, WV. Martin told
Victim 2 the purpose of this wire transfer was to purchase supplies for the oilrig. Victim 2 didn’t
know EMENI, but sent the wire as Martin requested and the payment reference on the wire transfer
form was “Supplies/Aldrin.”

23. Victim 2 stated that this romance fraud ended in December 2019 when Martin
advised Victim 2 that his real name was not Martin and he was actually a 19 year old from Lagos,
Nigeria. The 19 year old would not disclose his actual name but he did tell Victim 2 that he was
tired of lying to her. The 19 year old told Victim 2 he was working with his older brother on this
romance fraud. He further told Victim 2 that his role in the fraud scheme was to contact Victims
and lie to them to get money and his older brother’s role in the scheme was to handle the money
generated by the fraud. The 19 year old told Victim 2 he was ending the romance fraud with her
because his older brother was reading all of the messages between him and Victim 2.

24. Victim 3, who resides in Massachusetts, first met a man online who told her his
name was John Bogus (“Tohn”), They communicated through Google Hangouts. John asked
Victim 3 for money and Victim 3 sent this man money through Kenneth EMENI on multiple

occasions. Victim 3 stated John Bogus gave her instructions to send the money to Kenneth

12
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 13 of 47 PagelD #: 20

EMENI. On October 26, 2017, she sent $2,500 through Western Union to EMENI, on November
9, 2017, she sent $1,300.00 through Western Union to EMENI; and finally, on December 13, 2017,
she sent $500.00 through Western Union to EMENI. Victim 3 stated the romance scam ended
when she couldn’t afford to send any additional money to John Bogus.
Victim 4

25. In early 2019, Victim 4 met a man online who went by the name of Richard Clem
(“Richard”). They communicated almost every day and sometimes several times a day via text
messages, email and by phone. Richard’s email was richardclem121@gmail.com. Richard told
Victim 4 he was from Beverly Hills, CA. Richard also told Victim 4 that he had bank accounts at
City Bank in California. Richard told Victim 4 he was a Lieutenant in the U.S. Army and the
Army sent him to Scotland on a peacekeeping mission. Richard repeatedly requested that Victim
4 send him money for a variety of reasons. For example, Richard told Victim 4 he had one son,
who was injured in a car accident and that he needed money to pay the son’s hospital bills. Richard
also told Victim 4 that while in Scotland, he and his platoon discovered a gold mine and all
members of the platoon bought into the gold mine. Richard asked Victim 4 for money to pay
workers who mined the gold for him and for funds to ship some of the gold back to the United
States. Richard told Victim 4 that he (Richard) was involved in a car accident himself and he was
the only survivor. Richard told Victim 4 due to the car accident he had accumulated doctor’s bills
and he needed surgery to save his leg. Victim 4 sent funds to Richard via at least 15 different
individuals. On March 2, 2020, Victim 4 wired $3,000, from her bank account in Las Vegas,

Nevada to AMECHI’s bank account held in Huntington, West Virginia, per Richard’s instructions.

13
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 14 of 47 PagelD #: 21

Victim 5

26. Victim 5 advised investigators that he met a woman he knew as Amida Ibrahim
(“Amida”) online around the middle of 2017. Amida used the email address
iamidal0l@gmail.com. She advised Victim 5 she was born in Canada and moved to Ghana to
attend a culinary school. Amida told Victim 5 she was in her mid-30s. Victim 5 advised they
communicated almost every day, usually on Google Hangouts and other sites. It was about 8-10
months after they met online before Amida asked Victim 5 for any money. Victim 5 recalled the
first time Amida asked for money was supposedly to pay for dormitory expenses at her school. At
Amida’s suggestion, Victim 5 went to an Indiana Walmart and sent her approximately $200.

27. Approximately 3-4 weeks after Victim 5 sent the initial $200, Amida frequently
asked Victim 5 for more money to pay for living expenses. Victim 5 would then either send money
through Walmart or purchase iTunes cards that he sent to Amida. Victim 5 recalled one occasion
when Amida asked Victim 5 to send her a new iPhone because hers was not working. Victim 5
refused to send her an iPhone. However, during one of their conversations, Amida told Victim 5
that he would be receiving a package from a friend of hers and the package would contain a new
iPhone. Amida told Victim 5 the package would be pre-addressed and she wanted Victim 5 to
forward the package to a friend of hers, Abdul Illah OSUMANU and that OSUMANU would
forward the package to her in Ghana. Following Amida’s request, Victim 5 sent the iPhone to
OSUMANU in Huntington, WV.

28. During the summer of 2018, Amida told Victim 5 that she had recently inherited

about $7,500,000 in gold bars after her father’s death. She further told Victim 5 that for her to

14
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 15 of 47 PagelD #: 22

collect the gold bars she had to pay approximately $750,000 in inheritance taxes to Ghana and that
she could not afford the taxes. Amida asked Victim 5 for help paying the taxes. Amida told Victim
5 that a friend of hers and her fathers, Dr. Eric Gborn, was also going to provide funds to pay these
taxes. Amida gave Victim 5 Dr. Gborn’s email address, billblancol965@gmail.com. Victim 5
stated he emailed Dr. Gborn several times. Victim 5 wrote personal checks in 2018 and 2019 to
help Amida pay the inheritance taxes. Per Amida’s instructions, Victim 5 made the checks payable
to OSUMANU. After Victim 5 sent the checks, Amida informed him that she received the money.

29. The checks Victim 5 sent Amida through OSUMANU are shown by the chart:

 

 

 

 

 

Date Check Number Amount
9/5/2018 3011 $3,000
9/21/2018 3014 $500
10/19/2018 3016 $10,000
11/19/2018 3017 $5,700

 

 

 

 

 

30. Around March 18, 2020, Victim 5 wrote a check for $6,500 which was made
payable to Faridu Iddrisu, per Amida’s instructions. Amida told Victim 5 to make the check
payable to Faridu Iddrisu because he is a friend of hers and Iddrisu would forward the money to
her. Amida told Victim 5 she had received the $6,500 shortly thereafter.

31. Around February 2018, Victim 6, who resides in New Hampshire, met a man on

Facebook who stated his name was David Gedrile (“David”). She eventually switched her

15
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 16 of 47 PagelD #: 23

communications with David to Facebook Messenger, and then she switched to Google Hangouts.
David told Victim 6 that he lived in Texas and that he worked on an oilrig in the Caribbean. Victim
6’s romance with David lasted from February 2018 to the fall/winter of 2018. According to Victim
6, she and David talked daily during this time.

32. Early in the romance, David told Victim 6 he needed some money as a loan. David
told Victim 6 that he had bank accounts in the United Kingdom, which he could not access because
he was working on an oilrig in the Caribbean. Victim 6 sent money to David on several occasions.
David would instruct her to send the funds to various individuals and David told her that these
individuals would forward the funds to him. Victim 6 sent money or items to the individuals listed
below at the direction of David:

(a) On April 2, 2018, Victim 6 sent David $1,500.00 for permission to travel to the
Caribbean because David did not have access to his accounts in the United
Kingdom. Victim 6 was supposed to travel to the Caribbean to meet David, but the
trip never occurred. Victim 6 sent $1,500 via Walmart to EMENI, whom she did
not know.

(b) On April 14, 2018, Victim 6 sent $5,100 to Kenneth EMENI at an address in
Huntington, WV through MoneyGram; She sent this money to Kenneth EMENI

at the direction of David, who told Victim 6 that Emeni would forward the money
to him.

(c) On April 24, 2018, David asked Victim 6 for $1,500.00 to pay for travel roundtrip
travel to the Caribbean. Victim 6 sent $1,500 via Western Union to EMENI.

(d) On April 26, 2018, David asked Victim 6 for $1,500.00 to pay for roundtrip travel
to the Caribbean. Victim 6 stated she sent this $1,500 via Western Union to
EMENI.

(ec) On May 1, 2018, David asked Victim 6 to send $200 to his daughter in Texas
because she needed cash for school. Victim 6 stated she sent his money to David’s
daughter’s teacher, Dawn Marie Perdue.

16

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 17 of 47 PagelD #: 24

(f)

On June 7, 2018, David asked Victim 6 to send $1,348 to him because the United
Kingdom Bank was shutting down and his funds had to be withdrawn immediately.
David told Victim 6 he had to pay half of this fee to retrieve his life savings, which
he had in this bank. Victim 6 is unsure where she sent this money to but she did
not send the money directly to David. Victim 6 is also unsure if she sent a money
order or currency.

(g) On June 11, 2018, Victim 6 purchased three $100 iTunes cards, which she sent to

David. She believes she sent these iTunes cards to a Huntington, WV address.

(h) On June 12, 2018, David asked Victim 6 to send $1,374.96 to him because the

(i)

@)

United Kingdom Bank was shutting down and his funds had to be withdrawn
immediately. David told Victim 6 he had to pay the remaining half of the fee to
retrieve his life savings, which he had in this bank. Victim 6 is unsure where she
sent this money to but she did not send the money directly to David. Victim 6 is
also unsure if she sent a money order or currency.

On June 29, 2018, she wired $20,000 to John NASSY Swift. The funds were
deposited in NASSY’s Chase Bank account number ending in 5723 held in
Huntington, WV. David told Victim 6 that NASSY would forward him the money.
Per David, the purpose of the wire transfer was “emergency funds needed to pay

for lawyer and legal expenses to retrieve his funds out of the United Kingdom
bank.” This $20,000 was allegedly half of David’s legal fees.

On July 3, 2018, she wired $20,000 to NASSY’s Chase Bank account number
ending in 5723 held in Huntington, WV. David told Victim 6 this $20,000 wire
transfer was to pay the remaining legal fees for removing his money from the
United Kingdom Bank.

(k) On July 10, 2018, she wired $5,000 to NASSY’s Chase Bank account number

(1)

ending in 5723 held in Huntington, WV.

On August 3, 2018, she sent a wire transfer for $10,000 to John NASSY Swift.
These funds were deposited in NASSY’s Chase Bank account number ending in
5723 held in Huntington, WV. David told Victim 6 the purpose of this wire transfer
was to pay for a transporter to bring the funds to the United States from the United
Kingdom Bank.

(m) On September 6, 2018, Victim 6 sent a wire transfer for $30,000 to Oluwabamishe

AWOLESI’s Chase Bank account ending in number 2389, held in Huntington, WV.

Victim 6 stated that David told her to send this wire transfer to NASSY or EMENI

and she attempted to do so. When the wire transfer would not go through to
17
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 18 of 47 PagelD #: 25

NASSY or EMENI, she contacted David about the problem. David then instructed
her to send this wire transfer to AWOLESI even though she did not know him.
David told her AWOLESI would forward the money to him. David told Victim 6
the purpose of this wire transfer was to pay additional Customs fees pertaining to
the funds transfer from the United Kingdom to the United States.

(n) On September 10, 2018, Victim 6 wired $30,000 to AWOLESI’s Chase Bank
account ending in number 2389 held in Huntington, WV. Victim 6 stated that
David told her to send this wire transfer to NASSY or EMENI and she attempted
to do so. When the wire transfer would not go through to NASSY or EMENI - she
contacted David about the problem. David then instructed her to send the wire
transfer to AWOLESI even though she did not know him. David told her that
AWOLESI would forward the money to him. David told Victim 6 the purpose of
this wire transfer was to pay additional Customs fees pertaining to the funds transfer
from the United Kingdom to the United States.

(0) On September 17, 2018, she wired $30,000 to AWOLESI’s Chase Bank account
ending in number 2389 held in Huntington, WV. Victim 6 stated that David told
her to send this wire transfer to NASSY or EMENI and she attempted to do so.
When the wire transfer would not go through to NASSY or EMENI, she contacted
David about the problem. David then instructed her to send the wire transfer to
AWOLESI even though she did not know him. David told her that AWOLESI
would forward the money to him. David told Victim 6 the purpose of this wire
transfer was to pay additional Customs fees pertaining to the funds transfer from
the United Kingdom to the United States.

(p) On November 12, 2018, she sent a Fed Ex package to a John Akrah at 1510 7" Ave
Apt 6 in Huntington, WV 25701. The cost of this package was $40.85 and she
cannot recall what was inside the package. Victim 6 does not know who John
Akrah is, as it was a name given to her by David when he instructed her to send the
package.

(q) On November 23, 2018, she sent a package via US Postal Express mail costing -
$24.70 to a John Akrah at 1510 7 Avenue Apt 6 in Huntington, WV 25701. Victim
6 sent this package at David’s direction. She has never met John Akrah and she
does not know who he is.

33. Victim 6 stated she sent David currency but she cannot recall the amount of

currency sent or where she sent the currency.

18
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 19 of 47 PagelD #: 26

34, Victim 7 met a man on Instagram who she knew as Mason George (“Mason”)
around December 2018. Victim 7 communicated daily with Mason via text messages and on Apps
such as What’s Up. Mason told Victim 7 he worked on an Exxon Mobile oilrig in the Gulf of
Mexico. Around December 2018, Mason told her his oilrig crew was running out of food and
Victim 7 sent a wire transfer at Mason’s request.

35. Victim 7 sent a wire transfer on August 28, 2019 for $9,000 to Kenneth OGUDU
at Chase Bank in Huntington, WV. This document reflects the purpose of the wire transfer was
“personal loan.” Victim 7 told investigators that Mason told her to tell her bank that was the
purpose of the wire transfer. Victim 7 stated that Mason called her on this date and advised he
was on his way to Louisiana to see her when he was kidnapped by drug dealers in New Orleans.
Mason told Victim 7 that the drug dealers gave him the phone so he could call her and get the
ransom money. Mason asked Victim 7 to wire $9,000 to Kenneth OGUDU for his ransom. Victim
7 stated this purpose of the wire transfer on the form was false but she did as Mason requested.
Victim 7 has never met or communicated with OGUDU.

36. Victim 7 wired $3,000 to OGUDU’s Chase Bank account held in Huntington, WV
on August 30, 2019. Victim 7 also wired another $10,000 to OGUDU on September 9, 2019.
These wire transfer documents reflects the purpose of the wire transfers was “personal loan.”
Victim 7 stated that Mason called her again and advised her the kidnappers wanted more money.
Mason told her to wire another $3,000.00 to OGUDU for the ransom. Victim 7 admitted the stated

purpose of the wire transfer on the bank form was false but she did as Mason requested.

19
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 20 of 47 PagelD #: 27

37. Victim 7 sent a wire transfer on September 9, 2019, for $10,000 to EMENI at City
National Bank in West Virginia from her account at Mid-South Bank. This document reflects the
purpose of the wire transfer was for a “personal loan.” Victim 7 stated that Mason called her again
on this date and advised her the kidnappers wanted even more money. Mason told her to send
another $10,000 to EMENI to pay the ransom. Victim 7 stated this purpose of the wire transfer
on the bank form was false but that Mason told her to tell her bank that was the purpose of the wire
transfer. Victim 7 stated this purpose was false but she did as Mason told her to do. Victim 7 has
never met or communicated with Kenneth EMENI.

38. Victim 7 stated that Mason called her and advised he had been kidnapped by drug
dealers again on his way to see her in Louisiana. Mason told her a man named Benjamin was
going to come to her house to get the ransom money. When Benjamin never showed up Mason
called Victim 7 again and asked Victim 7 to wire $12,000 for the ransom to AMECHI. On
February 21, 2020, Victim 7 wired AMECHI $12,000 even though she never met or communicated
with him.

Victim 8

39. Victim 8 owned and operated a nail salon in the Houston, TX area for many years.
In November 2019, Victim 8 met Barry Nguyen (“Nguyen”) on Instagram and Facebook. Nguyen
told Victim 8 he was an engineer from California and he was involved in mining diamonds.
Nguyen introduced her to Teresa Janelle Carpenter (“Teresa”) from Wisconsin. Teresa told Victim
8 she moved to Florida to work for a Bit Coin company. After Nguyen made the introduction to

Teresa, Teresa communicated with Victim 8 extensively to get Victim 8 to invest her own money -

20

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 21 of 47 PagelD #: 28

in Bit Coin. Teresa texted Victim 8 information that if she invested $10,000 in Bit Coin in seven
days her investment would make $50,000. Teresa sent Victim 8 copies of what Teresa claimed
were her Wisconsin Driver’s License, and Florida Trading License.

40. Victim 8 sent 13 wire transfers to EMENI, who resided in Huntington, WV, at
Teresa’s direction, even though she had never met him or communicated with him. These wire
transfers totaled $290,300 which are detailed in the table below. Victim 8 stated that each of these
wire transfers were sent to purchase Bitcoin. Teresa texted Victim 8 before each transfer, and
instructed her to tell the bank officials that the purpose of the wire transfers was to make purchases.
Teresa also regularly texted Victim 8 regarding the profits she made from her Bitcoin investments,

but Victim 8 never received any return or profits from these “investments.”

 

 

 

 

 

 

 

 

 

 

 

 

Date Amount | Recipient Stated Purpose
1/9/2020 $10,000 EMENI Purchase
1/11/2020 $10,000 EMENI Purchase
1/13/2020 $10,000 EMENI — sent from Victim 8’s business account | Purchase
1/21/2020 $10,400 EMENI No purpose

stated
1/22/2020 $10,000 EMENI Purchasing

Personals
1/27/2020 $10,000 EMENI Purchase
1/29/2020 $9,000 EMENI Purchase
2/3/2020 $19,400 EMENI None stated
2/7/2020 $28,000 EMENI — sent from Victim 8’s business account | Purchase
2/13/2020 $35,000 EMENI None stated

 

 

 

 

21

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 22 of 47 PagelD #: 29

 

 

 

 

 

 

 

 

 

 

2/18/2020 $40,000 EMENI Purchase
3/3/2020 $50,000 EMENI Purchasing
Merchandise
3/12/2020 $48,500 EMENI Purchasing
TOTAL $290,300
Victim 9
41. Victim 9 met someone who went by the name “Teddy Drey” (“Drey”) online

around September 2019. After communicating several times, Drey asked Victim 9 if he wanted
to invest some money in bitcoin and Drey promised Victim 9 that he could double his money in

2-4 weeks. The email address used by Drey was teddydrey90@gmail.com. Victim 9 stated he

 

sent $1,000 via a wire transfer from his bank account in Michigan to Augustine AMECHI in
Huntington, WV at Drey’s direction, even though he did not know AMECHI. Drey told Victim 9
that AMECHI would get the $1,000 investment to Drey. |

42. Before sending the wire transfer, Victim 9 texted Drey that he was concerned about
sending the wire transfer because they had just met online and he was concerned the funds would
end up in somebody’s bank account. Drey responded “you are in safe hands my friend.” Drey
suggested that Victim 9 could contact three people via email who were his previous clients. Those
email address were: johncolns286@gmail.com; ginar4940@gmail.com and
jj1082427@gmail.com. Victim 9 did not reach out to these individuals.

43,  Drey previously instructed Victim 9 to send the wire transfer to a Michelle Bump’s
account in North Dakota. When Victim 9 had trouble completing the wire transfer at his credit

union Drey texted Victim 9 and told him to wire AMECHI the funds in Huntington, WV.
22

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 23 of 47 PagelD #: 30

Victim 10
44. —_ In the fall of 2019, Victim 10 met a man online, who went by the name Ryan Simon.
She stated they communicated through a social media site several times a week. On about October
30, 2019, Mr. Simon asked her to send him some money via a wire transfer and he told her to send
the money to a Kenneth EMENI at City National Bank in West Virginia. Victim 10 did not know
EMENI nor had ever communicated with him. On October 30, 2019, Victim 10 wired EMENI
$4,000.00 from her bank in Maryland.

45. Victim 11 started communicating with a man who introduced himself as James
Morrison, (“Morrison”) online in early 2019. Morrison contacted her several times a week
initially, and then communicated with her sometimes several times a day and a romance developed.
The romance ended in July 2020. Morrison told Victim 11 he owned a construction company in
Ohio, but that he was taking a construction job in Turkey. He told Victim 11 that he could not use
his credit card in Turkey and thus, could not pay his hotel bills and living expenses.

46. Victim 11 stated she sent money at Morrison’s direction on several occasions. She
never sent any money directly to Morrison. Victim 11 believes she sent three or four wire transfers
to others at Morrison’s direction. On July 9, 2019, Victim 11 sent a $50,000 Cashier’s check,
made payable to Kenneth OGUDU that she purchased from her bank, the Louisiana Federal Credit
Union at Morrison’s direction. Morrison told Victim 11 to put OGUDU as the payee and she
mailed this check to OGUDU in Huntington, WV. She does not know or ever met OGUDU.
Morrison told Victim 11 that OGUDU would then get these funds to Morrison, and bank records

23
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 24 of 47 PagelD #: 31

reveal that OGUDU deposited this $50,000 Cashier’s check into his bank account and did not
make a subsequent $50,000 transfer to any individual.
Victim 12
47. Victim 12 sent the following wire transfers from her bank in Pennsylvania to

EMENI , HARRISON, NASSY and OGUDU in Huntington, West Virginia:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Amount Recipient Stated Purpose

April 15, 2019 $6,400 EMENI Purchase of Equipment
April 18, 2019 $4,700 HARRISON Purchase of Equipment
May 1, 2019 $8,400 EMENI Purchase of Equipment
May 9, 2019 $5,000 EMENI Purchase of Equipment
May 13, 2019 $4,000 EMENI Purchase of Equipment
May 20, 2019 $4,500 EMENI Purchase of Equipment
May 28, 2019 $7,000 NASSY Purchase of Equipment
August 28, 2019 $3,000 OGUDU Purchase of Equipment
November 12,2019 | $6,000 OGUDU Purchase of Equipment
December 19, 2019 $5,000 EMENI Purchase of Equipment
December 20, 2019 | $4,100 EMENI Purchase of Equipment

48. During Victim 12’s interview, she stated that she was not a victim of fraud but sent

these wires to order equipment for her restaurant. However, Victim 12 could not remember what
pieces of equipment she ordered with the wire transfers. Thus, Victim 12 is classified as a victim

for the purposes of this affidavit, but the investigation may later reveal that she is a co-conspirator.
24

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 25 of 47 PagelD #: 32

Victim 13

49, Victim 13, who resides in Michigan, told investigators that she met a man, who
identified himself as Daniel Moore (“Moore”), online in 2016. Moore told Victim 13 he was a
civil engineer and he was working on an oilrig in Dubai. Victim 13 and Moore talked frequently
_ over the phone, email and text messaging. Moore told Victim 13 he was from Grand Rapids, MI
and he would be coming back home soon. About one month after meeting Moore, Moore started
asking for money to pay his workers. Victim 13 sent money at Moore’s direction via Money Gram
and wire transfers. She never sent the money directly to Moore, it was always sent to other people
at Moore’s direction. Moore assured Victim 13 that the recipients would forward the funds to him.

50. Victim 13 stated that Moore allegedly died in December 2017. Shortly after
learning of Moore’s death, Victim 13 was contacted by a female named “Ieasha,” who also claimed
to be from Dubai. Ieasha advised Victim 13 that Moore’s employer owed Moore a large amount
of money (about $3,000,000) and that Moore listed Victim 13 as his beneficiary. Ieasha told
Victim 13 she (Ileasha) would help Victim 13 collect the money from Moore’s estate. Before
Victim 13 could get these funds, she had to pay the Dubai government taxes of around $5,000.

51. Victim 13 stated she sent the following amounts of money at Ieasha’s direction.
Victim 13 never sent the funds directly to Ieasha, instead Ieasha instructed Victim 13 to send the
money to the individuals listed below and then claimed these individuals would forward the money
her. Victim 13 never met EMENI, HARRISON or Romello Thorpe (Thorpe) but transferred funds

to these individuals pursuant to Jeasha and Moore’s instructions.

25
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 26 of 47 PagelD #: 33

 

Date Recipient Amount | Method Purpose

 

8/19/17. | EMENIT $900 Western Union | Pay Moore’s workers

 

12/14/17 | HARRISON $725 Money Gram Pay Moore’s workers

 

 

1/18/18 | EMENI $34,500 | Wire transfer Taxes for $3,000,000 she inherited
from Moore per Ieasha
9/13/19 | Thorpe $35,000 | Wire Transfer Ieasha instructed Victim 13 to tell

the bank that the purpose of the
transfer was for a Quilting machine
and Victim 13 cannot recall the true
purpose of the transfer

 

 

 

 

 

 

 

52. After Victim 13 wired Romello Thorpe $35,000 on September 13, 2019, Thorpe
made three electronic payments to Kenneth OGUDU with these fraud proceeds. On September 19,
2019, he sent two separate payments to OGUDU, one for $2,000 and one for $5,000. On
September 20, 2019, he made another payment of $7,000 to OGUDU.

Victim 14

53. Victim 14 started communicating with a man online in 2015, who told her that his
name was Blake Shelton (“Shelton”), the country music star. Shelton told Victim 14 he was going
to send her a VIP pass for one of his concerts. Victim 14 eventually was virtually introduced to
Heather Harrison (“Heather”), who allegedly worked for Warner Brother’s music.

54. —_ In the summer of 2018, Heather told Victim 14 that she was going to be entered in
the contest to win the Blake Shelton Fan of the Year if she paid a fee of $2,500. In September
2018, Heather told her that if she wired $2,500 she would become a member of the Blake Shelton
Fan Club and be entered into the Blake Shelton Fan Club $1,000,000 contest. Heather told Victim

14 to send the wire transfer to Oluwangabenga HARRISON. Heather then provided Victim 14
26

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 27 of 47 PagelD #: 34

with HARRISON’s receiving bank routing number and the account information for a bank in West
Virginia. On September 12, 2018, Victim 14 wired HARRISON $2,500 from her Alabama bank.

55. Victim 14 believes in late September 2018, Heather told Victim 14 if she sent
another $5,000 wire transfer, she would be in the top 10 of the $1,000,000 Blake Shelton Fan Club
Fan of the Year contest. Heather again directed Victim 14 to wire $5,000 to HARRISON’s West
Virginia bank account. On October 9, 2018, Victim 14 wired HARRISON the $5,000.

56. Around October of 2018, Heather told Victim 14 if she sent a $10,000 wire transfer,
she was going to be in the top three of the $1,000,000 Blake Shelton Fan Club Fan of the Year
contest. Heather again instructed Victim 14 transfer the $10,000 to Oluwangabenga HARRISON.
Victim 14 transferred $10,000 to HARRISON on October 23, 2018.

57. In early 2020, Heather contacted Victim 14 again and told her that she had won
$250,000 in the Blake Shelton Fan of The Year contest. Heather informed Victim 14 she needed
to wire $12,000 to pay the taxes on her winnings. Victim 14 refused to send any more funds.

Victim 15

58. In early November 2019, Victim 15 went online to look for an apartment to rent in
Bellingham, WA because she was in the process of moving to the State of Washington. A man
responded to her contact for the apartment. They communicated through email and the person
emailed her a contract for the lease of the apartment. On November 19, 2019, she sent a wire
transfer for $2,300 to Kenneth EMENI. After Victim 15 wire transferred the funds she had no
further contact from EMENI. Victim 15 checked out the address for the property she was trying

to rent and the apartment belonged to a couple who were not familiar with EMENI.

27
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 28 of 47 PagelD #: 35

Victim 16

59. Victim 16, who resides in the State of Washington, stated that she first met
someone, who identified himself as John Weisner (“Weisner”), online in June 2018. Weisner told
Victim 16 he was from Florida originally and he was a petro chemical engineer. Weisner told
Victim 16 he was going back to Manitoba Canada to work on an oilrig and he was coming to the
State of Washington to see her and marry her before he returned to Canada. Victim 16 stated she
and Weisner communicated via text messages, emails and spoke on the phone most every day and
sometimes multiple times a day. Weisner repeatedly asked Victim 16 to send him money to pay

his workers but Weisner always asked Victim 16 to send the money to other people, instead of

 

 

 

 

 

 

 

 

 

 

 

 

directly to Weisner.
Date Recipient Amount | How Funds Were Transmitted Purpose

9/2/18 NASSY $2,500 Wal-Mart Money Gram Pay Weisner’s
oilrig workers

9/3/18 NASSY $2,500 Wal-Mart Money Gram Pay Weisner’s
oilrig workers

9/12/18 NASSY $2,500 Mailed Cashier’s check to Pay Weisner’s
NASSY in Huntington, WV oilrig workers

9/14/18 NASSY $2,500 Mailed Cashier’s check to Pay Weisner’s
NASSY in Huntington, WV oilrig workers

Victim 17
60. Victim 17 stated she met a man online, but that she could not remember his name.

She advised he began flirting with her and asked her to communicate via WhatsApp and through
Google Hangouts. She further advised they communicated for approximately two months. Victim

17 stated he asked her for money to pay for his travel back to the United States and for a new

28

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 29 of 47 PagelD #: 36

phone for his son because his son’s phone quit working. She further stated he provided her with
the wire instructions and she wired the money as he instructed. She confirmed the wire was sent
from her PNC Bank for $7,500. She did not specifically recall whom she sent the wire to but
indicated the name Kenneth EMENI sounded familiar when asked.
Victim 18
61. In December 2019, Victim 18 met a man online who went by the name of Carlos
Davis (“Carlos”). Carlos told Victim 18 that he has been working as a neurosurgeon for the United

Nations in Iraq for 2 years. Victim 18 communicated daily with Carlos through text messages.

 

Sometimes Carlos emailed her as well using the email carloscdavisO@gmail.com and forwarded

her his “barrister’s” email, Barister-Terry@outlook.com. About a month into their virtual

 

courtship, Carlos told Victim 18 he needed money for his living and traveling expenses in Iraq, as
well as for fees for him to leave Iraq so he could return to the United States. Carlos asked her to
send him $7,500 via a wire transfer to his friend, Kenneth EMENI. Carlos told Victim 18 that
EMENI would give him the $7,500 because Carlos did not have access to his U.S. based bank
accounts in Iraq. Carlos provided Victim 18 with EMENI ’s financial information, including his
bank, the bank’s routing number and his account number. On January 15, 2020, Victim 18 wired
$7,500.00 to EMENI ’s bank account in Huntington, WV from her bank in California.

62. Victim 18 stated that in February 2020, Carlos asked her to send two more wire
transfers for $6,000.00 each (for $12,000 total) because he needed money to pay an Iraq exit fee

and for a marriage certificate. She sent these two $6,000 wire transfers from her Chase Bank

29
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 30 of 47 PagelD #: 37

account as Carlos directed, but she cannot recall whom she sent the wire transfers to or which
bank.
Victim 19
63. Victim 19 was contacted via email early in 2020 by a representative of Link Cargo
Express, a Texas company. She advised that the company representative asked her to send some
money but she could not recall for what purpose. Victim 19 solely communicated with the
company representative through email. The representative of Link Cargo instructed Victim 19 to
send two wire transfers to Augustine AMECHI, even though she had never met AMECHI. Victim
19 wired $1,500 to AMECHI’s City National account ending in 5827 on April 23, 2020 from her
Texas bank. Victim 19 then wired an additional $4,750 to AMECHI on April 28, 2020.
Victim 20
64. Victim 20, who resides in Illinois, stated that she first met became with romantically
involved with someone she knew as Maurice Idress (“Maurice”) a couple of years ago online.
Maurice told Victim 20 he was working in New York. Maurice and Victim 20 communicated
almost every day via her cell phone. Shortly after she started communicating with Maurice, he
asked her for money so he could pay his employees. Maurice always told her to send the money
to EMENI , who would then send the funds to him. Victim 20 made the following financial

transactions to EMENI at Maurice’s direction:

 

 

 

Date Recipient Amount | How Funds Were Transmitted
| 11/3/17 | EMENI $750 Walmart
11/4/17 | EMENI $750 Money Gram

 

 

 

 

 

 

30

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 31 of 47 PagelD #: 38

 

 

 

 

 

 

 

 

 

11/8/17. | EMENI $500 Mailed Cashier’s check to
NASSY in Huntington, WV
11/9/17 EMENI $500 Mailed Cashier’s check to
NASSY in Huntington, WV
5/1/18 EMENI $5,000 Wire from her bank in
Kentucky to EMENI
Victim 21
65. Victim 21 started an online romance with a man, who introduced himself as

Gregory Hulson (“Gregory”) in mid-2017. Gregory told Victim 21 that he was originally from
Canada and now working on an oilrig in the Gulf of Mexico as a safety inspector. Gregory and
Victim 21 communicated daily through Google Hangouts, telephone and text messages.

66. Victim 21 stated that after she and Gregory had been communicating for about 6
months, Gregory asked her for money so he could purchase supplies since he was on an oilrig and
he could not access his bank accounts. Gregory asked her to wire $12,000 to Oluwangbenga
HARRISON and HARRISON would get the $12,000 to Gregory. Gregory then provided her the
bank routing information and account number for HARRISON’s West Virginia bank accounts.
On July 17, 2018, Victim 21 wired HARRISON $12,000 from her bank account held in Tennessee.

Victim 22

67. Victim 22 met someone who introduced himself as Harry Cong Chu (“Harry”)
online. They talked for about six months through Facebook, Google Hangouts and text messages.
According to Victim 22, Harry lived in New York but then claimed to have moved overseas. Harry

told Victim 22 he needed money to come back to the United States. Harry borrowed approximately

$30,000 to $40,000 from Victim 22, and never paid Victim 22 back.

3]

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 32 of 47 PagelD #: 39

68. After initially denying the transfers, Victim 22 later admitted that she sent money
to Harry through Western Union money transfers approximately two or three times. Victim 22
informed investigators that she sent Kayode AKANBI money a few times. Harry claimed he
needed money but did not have an account and instructed Victim 22 to send money to Harry’s
“agent” who would help Harry get back to the United States. Victim 22 said she wrote checks to
AKANBI at least twice, for Harry. One payment was via a personal check dated in April 2019 for
$5,000 and the second payment was in May 2019 for $7,000, which was also made via personal
check. Harry also asked Victim 22 to wire funds to AMECHI and OGUDU’s Chase Bank accounts
held in Huntington, West Virginia.

69. Victim 22 also informed investigators that she received $10,000 twice and
deposited those funds into her Chase Bank account. Harry had asked for her bank account
information and then asked her if she had received some money. After Victim 22 confirmed she
received the money, Harry told her to transfer the money to another bank account in Africa. Victim
22 eventually traveled to the New York address Harry had given her, and knocked on the door.
However, the people who lived there said they didn’t know him.

Victim 23

70. Victim 23 lives in Florida. Financial records revealed that OGUDU received a
substantial amount of funds from Victim 23. For example, Victim 23’s Zelle account sent 34
transactions to Kenneth OGUDU, which totaled to $43,531.00. Victim 23 told investigators that
she was unaware of the Zelle transfers but that she gave her boyfriend, Martin Nguyen her financial

information and told him how to access her accounts. Victim 23 also told agents that she no longer

32
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 33 of 47 PagelD #: 40

knows how to access her bank accounts. Victim 23’s Chase Bank account also sent three wires to
Kenneth OGUDU’s personal bank account at Fifth Third Bank. On August 26, 2019, Victim 23
sent $9,100 to OGUDU, followed by another transfer of $6,300 to OGUDU on September 3, 2019,
and a final transfer of $14,000 to OGUDU on September 10, 2019.

71. Asubstantial amount of the funds OGUDU received from Victim 23 stemmed from
incoming deposits into Victim 23’s Chase Bank account ending in number 7389. These deposits
into Victim 23’s Chase Bank account originated from victims located throughout the United States
and abroad. Thus, in my training and experience Victim 23 appears to be acting as a money mule”
for OGUDU and others.

72. For example, Victim 13 wired $31,000 to Victim 23 on September 3, 2019.
Afterwards, several payments were made to OGUDU from Victim 23, including a wire transfer to
Ogudu on September 3, 2019 for $6,300; a $14,000 wire transfer to Ogudu on September 10, 2019,
and several other transfers to OGUDU from Zelle and other mobile payment processing websites.
It should also be noted that there is another victim besides Victim 13 who also sent money directly
to OGUDU and Victim 23’s Chase Bank account. After these funds reached Victim 23’s Chase
Bank account, they were subsequently transferred to make payments to OGUDU.

Victim 24
73. Victim 24 died in 2019. Her sister advised investigators that Victim 24 met a man

online who claimed to be Benjamin Randolph Mixon of Atlanta, GA. Victim 24’s sister knew this

 

2 At this point in the investigation, it is unclear whether Victim 23 was acting as a willing or unwilling money mule
for OGUDU and others.

33
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 34 of 47 PagelD #: 41

information and the information below because she was in charge of overseeing Victim 24’s
financial affairs. Victim 24’s sister also provided a copy of a document allegedly from the
International Commercial Bank in Ghana, which represents that Victim 24 will receive
$1,200,000. This document connected to two emails Victim 24 received wherein she was asked
to send $3,850 to obtain the inheritance certificate and collect the funds.
74. Victim 24’s sister also provided a copy of a letter from the International Monetary
Fund wherein Victim 24 was advised she will not receive the $1,200,000 because she did not pay
the required $47,000 to obtain the Anti-Terrorism and the Money Laundering Certificate. Victim
24 sent a Walmart money transfer for $1,000.000 to EMENI on June 19, 2017. Victim 24 also sent
$1,000 via Money Gram to EMENI on June 17, 2019.
Victim 25
75. Victim 25, who resides in New Zealand, met a man online she knew as Mark
Williams (“Mark”) around June or July 2018 who she communicated with through Facebook and
WhatsAp. Mark also communicated with her through the email address,

markwilliams3672@gmail.com. Williams informed her that he made money through Bitcoin

 

trading and put her in contact with a woman that Victim 25 knew as Inayee Smith, who could help
her make a profit from Bitcoin investments as well. Victim 25 informed law enforcement that she
purchased around $96,000 in Bitcoin around November or December of 2018.  Inayee
communicated with Victim 25 through the email addresses of binaryautotrader65@gmail.com,
smithinayee@gmail.com and jackwils1598@gmail.com. Mark helped Victim 25 set up a Bitcoin

wallet afterwards and then Inayee sent her an email around December 19, 2018, instructing her to

34
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 35 of 47 PagelD #: 42

obtain the Bitcoin through localbitcoins.com. Victim 25 then purchased the Bitcoin, put them in
her Bitcoin wallet and then transferred them to Inayee’s Bitcoin wallet. Victim 25 never received
any funds back from her investment.

76. Someone Victim 25 knew as Colin Bradson (“Colin”) contacted her online around
January 1, 2019. Victim 25 confided in Colin about the bitcoin investment and he told her that she
had been scammed but that he knew people who could help her get her money back. Colin then
instructed her to send funds to NASSY, HARRISON, EMENI and an individual named Frednie
Rene. Colin provided Victim 25 with the bank routing number, bank accounts, names on the
accounts, addresses on the account, the amounts to send and the receiving bank SWIFT codes.
Cumulatively, Victim 25 wired $161,500 to NASSY, HARRISON, EMENI and $3,000 Frednie
Rene in this “fraud recovery” scam. Victim 25 sent all of the wires to NASSY, HARRISON and

EMENI ’s bank accounts held in Huntington, WV.
FINANCIAL ANALYSIS

77. At least from 2017 to the summer of 2020, NASSY, OSUMANU , AKANBI,
AMECHI, HARRISON, EMENI , OGUDU, AFOLABI and AWOLESI operated fraud scheme(s)
and the information below summarizes the amount of proceeds each subject received from illegal
activity. Investigators’ review of EMENI, NASSY, HARRISON, AMECHI, AKANBI,
AFOLABI, OSUMANU and OGUDU reported wages for the period from 2017 through March
21, 2020 revealed low wages for all of these individuals.

John NASSY

35
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 36 of 47 PagelD #: 43

78. Areview of NASSY’s known bank accounts shows that he received wires or other
deposits from at least 16 different individuals currently believed to be fraud victims from June 29,
2018 until May 29, 2019, which total to approximately $167,746.30 at this time. However, as the
financial breakdown below shows, NASSY is believed to have received a much greater sum of
fraud proceeds through cash deposits, deposits from co-conspirators, and transfers from other
sources such as Money Gram, Western Union, Pay Pal and Zelle. Pursuant to a check through the
U.S. Department of Labor, NASSY had wages totaling $10,099.88 during the period 2017 through

March 31, 2020.

Deposits Received from Victims $167,746.30
Cash Deposits $129,508.00
Deposits from Co-Conspirators $ 45,709.99

Deposits from Boss Revolution, Pay Pal, Square, Cash App,
Xoom, TransferWise, Zelle, Ping Express, Money Gram

Western Union, and Walmart $286,641.79
Total Illegal Proceeds Received by NASSY $629,606.08
Abdul OSUMANU

79.  Areview of OSUMANU’s known bank accounts shows that he received wires or
other deposits from at least two different individuals currently believed to be fraud victims from
September 5, 2018 until May 30, 2019, which total to approximately $30,112 at this time.
However, as the breakdown below shows, OSUMANU is believed to have received more fraud
proceeds through other means such as cash deposits. Pursuant to a check through the U.S.
Department of Labor, OSUMANU had wages totaling $0 during the period 2017 through March
31, 2020.

Deposits Received from Victims $ 30,112.00

36

 

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 37 of 47 PagelD #: 44

Cash Deposits $ 4,180.00
Deposits from Co-Conspirators $ 0.00
Deposits from Boss Revolution, Pay Pal, Square, Cash App,

Xoom, TransferWise, Zelle, Ping Express, Money Gram

Western Union, and Walmart $ 6,578.55
Total Illegal Proceeds Received by OSUMANU $ 40,870.55

Kayode AKANBI

80. Areview of AKANBI’s known bank accounts shows that he received wires or other
deposits from at least five different individuals currently believed to be fraud victims from April
19, 2019 until July 12, 2019, which total to approximately $27,544.78 at this time. However, as
the financial breakdown below shows, AKANBI is believed to have received a much greater sum
of fraud proceeds through cash deposits, deposits from co-conspirators, and transfers from other
sources such as Money Gram, Western Union, Pay Pal and Zelle. Pursuant to a check through the
U.S. Department of Labor, Kayode AKANBI had wages totaling $581.80 during the period 2017

through March 31, 2020.

Deposits Received from Victims $ 27,544.78
Cash Deposits $ 48,660.00
Deposits from Co-Conspirators $ 28,258.35

Deposits from Boss Revolution, Pay Pal, Square, Cash App,
Xoom, TransferWise, Zelle, Ping Express, Money Gram

Western Union, and Walmart $110,769.76
Total Illegal Proceeds Received by AKANBI $215,232.89

Augustine AMECHI

81. Areview of AMECHI’s known bank accounts shows that he received wires or other
deposits from at least 37 different individuals currently believed to be fraud victims from February

19, 2019 until July 7, 2020, which total to approximately $108,601.92 at this time. However, as

37
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 38 of 47 PagelD #: 45

the financial breakdown below shows, AMECHLI is believed to have received a much greater sum
of fraud proceeds through cash deposits, deposits from co-conspirators, and transfers from other
sources such as Money Gram, Western Union, Pay Pal and Zelle. Pursuant to a check through the
U.S. Department of Labor, Augustine AMECHI had wages totaling $5,166.87 during the period

2017 through March 31, 2020.

Deposits Received from Victims $108,601.92
Cash Deposits $105,718.03
Deposits from Co-Conspirators $ 0.00

Deposits from Boss Revolution, Pay Pal, Square, Cash App,
Xoom, TransferWise, Zelle, Ping Express, Money Gram

Western Union, and Walmart $159,983.08
Total Illegal Proceeds Received by AMECHI $374,303.03

Oluwangabenga Harrison

 

82. A review of HARRISON’s known bank accounts shows that he received wires or
other deposits from at least 34 different individuals currently believed to be fraud victims from
September 22, 2017 until June 11, 2019, which total to approximately $247,210.63 at this time.
However, as the financial breakdown below shows, HARRISON is believed to have received a
much greater sum of fraud proceeds through cash deposits, deposits from co-conspirators, and
transfers from other sources such as Money Gram, Western Union, Pay Pal and Zelle. Pursuant to
a check through the U.S. Department of Labor, HARRISON had wages totaling $45,380.35 during

the period 2017 through March 31, 2020 and received wages of $27,138.63 during the first quarter

of 2020.
Deposits Received from Victims $247,210.63
Cash Deposits $ 59,660.00
Deposits from Co-Conspirators $ 45,925.43

38

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 39 of 47 PagelD #: 46

Deposits from Boss Revolution, Pay Pal, Square, Cash App,
Xoom, TransferWise, Zelle, Ping Express, Money Gram

Western Union, and Walmart $ 62,048.44
Total Illegal Proceeds Received by HARRISON $414,844.50
Kenneth EMENIT

83. Areview of EMENI ’s known bank accounts shows that he received wires or other
deposits from at least 75 different individuals currently believed to be fraud victims from February
23, 2017 until March 12, 2020, which total to approximately $851,389.49 at this time. However,
as the financial breakdown below shows, EMENI is believed to have received a much greater sum
of fraud proceeds through cash deposits, deposits from co-conspirators, and transfers from other
sources such as Money Gram, Western Union, Pay Pal and Zelle. Pursuant to a check through the
U.S. Department of Labor, Kenneth EMENT has wages totaling $28,287.18 during the period 2017

through March 31, 2020.

Deposits Received from Victims $851,389.49
Cash Deposits $311,939.70
Deposits from Co-Conspirators $ 42,050.07

Deposits from Boss Revolution, Pay Pal, Square, Cash App,
Xoom, Transfer Wise, Zelle, Ping Express, Money Gram

Western Union, and Walmart $398,242.19

Total [legal Proceeds Received by EMENI $1,603,621.45
Kenneth OGUDU

84.  Areview of OGUDU’s known bank accounts shows that he received wires or other

deposits from at least 12 different individuals currently believed to be fraud victims from May 30,

2019 until November 15, 2019, which total to approximately $253,448 at this time. However, as

39

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 40 of 47 PagelD #: 47

the financial breakdown below shows, OGUDU is believed to have received a much greater sum
of fraud proceeds through cash deposits, deposits from co-conspirators, and transfers from other

sources such as Money Gram, Western Union, Pay Pal and Zelle.

Deposits Received from Victims $253,448.00
Cash Deposits $ 5,308.00
Deposits from Co-Conspirators $ 7,920.00

Deposits from Boss Revolution, Pay Pal, Square, Cash App,
Xoom, TransferWise, Zelle, Ping Express, Money Gram

Western Union, and Walmart $ 58,189.28
Total Illegal Proceeds Received by OGUDU $ 324,865.28
Abiodun AFOLABI

85. A review of AFOLABI’s known bank accounts shows that he received wires or
other deposits from at least 12 different individuals currently believed to be fraud victims from
May 30, 2019 until November 15, 2019, which total to approximately $4,150 at this time.
However, as the financial breakdown below shows, AFOLABI is believed to have received a much
greater sum of fraud proceeds through cash deposits, deposits from co-conspirators, and transfers
from other sources such as Money Gram, Western Union, Pay Pal and Zelle. Pursuant to a check
through the U.S. Department of Labor, Abiodun AFOLABI had wages totaling $2,712.35 during

the period 2017 through March 31, 2020.

Deposits Received from Victims $ 4,150.00
Cash Deposits $ 19,638.00
Deposits from Co-Conspirators $ 70,459.53

Deposits from Boss Revolution, Pay Pal, Square, Cash App,
Xoom, TransferWise, Zelle, Ping Express, Money Gram
Western Union, and Walmart $ 65,375.79

40
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 41 of 47 PagelD #: 48

Total Illegal Proceeds Received by AFOLABI $ 159,623.32

Oluwabanishe Taofik AWOLESI

 

86. A review of AWOLESI’s known bank accounts shows that he received three
deposits from one individual who is believed to be a fraud victim (Victim 6) for a total of $90,000
during the period of September 6, 2018 until September 17, 2018. However, investigators received
information from a bank that AWOLESI was unemployed during this time. Moreover, AWOLESI
appeared to structure several of his financial transactions after receiving these fraud proceeds.

Structured Transactions

87. Specifically, AWOLESI received three wire transfers of $30,000 each from Victim
6. These wire transfers occurred on September 6, 2018; September 10, 2018; and on September
17, 2018. As explained in the Victim Information Section, these funds came from Victim 6 wired
to AWOLESI only after she was unable to send these wire transfers to NASSY or EMENI ’s bank
accounts in West Virginia as the scammer (David) instructed her.

88. After these wire transfers were deposited into AWOLESI’s bank account at Chase
Bank, AWOLESI conducted several cash withdrawals where he conducted the cash withdrawals
in a manner where the bank did not file Currency Transaction Reports. é

89. Through my training and experience, I know that banks have an obligation to report
financial transactions over $10,000 by filing a CTR.

90. I also know through my training and experience that individuals will sometimes
attempt to “structure” their financial transactions such as their withdrawals from bank accounts,

and checks written to other individuals, to avoid the $10,000 reporting requirement. An example

4]

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 42 of 47 PagelD #: 49

of this can be seen when an individual makes two withdrawals of $5,000 close in time, instead of
one withdrawal of $10,000.

91. ‘In my training and experience, individuals will sometimes attempt to avoid the
$10,000 because they do not wish to draw attention to their financial transactions.

92. Examples of the AWOLESI’s structuring behavior are seen by the cash

withdrawals listed below:

9/5/2018 $4,800.00
9/6/2018 $8,200.00
9/7/2018 $8,500.00
9/10/2018 $3,000.00
9/11/2018 $3,000.00
9/12/2018 $8,550.00
9/13/2018 $3,000.00
9/14/2018 $8,520.00
9/15/2018 $3,000.00
9/19/2018 $8,500.00
9/20/2019 $3,000.00
9/21/2018 $3,000.00

Total Cash Withdrawals $65,070.00
BACKGROUND CONCERNING EMAIL

93. In my training and experience, I have learned that Google provides a variety of on-
line services, including electronic mail (“email”) access, to the public. Google allows subscribers

to obtain email accounts, like the email accounts listed in Attachment A.
94. In my training and experience, email providers generally ask their subscribers to
provide certain personal identifying information when registering for an email account. Such
information can include the subscriber’s full name, physical address, telephone numbers and other

identifiers, alternative email addresses, and, for paying subscribers, means and source of payment

42

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 43 of 47 PagelD #: 50

(including any credit or bank account number). In my training and experience, such information
may constitute evidence of the crimes under investigation because the information can be used to
identify the account’s user or users. Based on my training and my experience, I know that, even
if subscribers insert false information to conceal their identity, this information often provides
clues to their identity, location, or illicit activities.

95. In my training and experience, email providers typically retain certain transactional
information about the creation and use of each account on their systems. This information can
include the date on which the account was created, the length of service, records of log-in (i.e.,
session) times and durations, the types of service utilized, the status of the account (including
whether the account is inactive or closed), the methods used to connect to the account (such as
logging into the account via the provider’s website), and other log files that reflect usage of the
account. In addition, email providers often have records of the Internet Protocol address (“IP
address”) used to register the account and the IP addresses associated with particular logins to the
account. Because every device that connects to the Internet must use an IP address, IP address
information can help to identify which computers or other devices were used to access the email
account.

96. In my training and experience, in some cases, email account users will
communicate directly with an email service provider about issues relating to the account, such as
technical problems, billing inquiries, or complaints from other users. Email providers typically
retain records about such communications, including records of contacts between the user and the

provider’s support services, as well as records of any actions taken by the provider or user as a

43
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 44 of 47 PagelD #: 51

result of the communications. In my training and experience, such information may constitute
evidence of the crimes under investigation because the information can be used to identify the
account’s user or users.

97. As explained herein, information stored in connection with an email account may
provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct
under investigation, thus enabling the United States to establish and prove each element or
alternatively, to exclude the innocent from further suspicion. In my training and experience, the
information stored in connection with an email account can indicate who has used or controlled
the account. This “user attribution” evidence is analogous to the search for “indicia of occupancy”
while executing a search warrant at a residence. For example, email communications, contacts
lists, and images sent (and the data associated with the foregoing, such as date and time) may
indicate who used or controlled the account at a relevant time. Further, information maintained
by the email provider can show how and when the account was accessed or used. For example, as
described below, email providers typically log the Internet Protocol (IP) addresses from which
users access the email account, along with the time and date of that access. By determining the
physical location associated with the logged IP addresses, investigators can understand the
chronological and geographic context of the email account access and use relating to the crime
under investigation. This geographic and timeline information may tend to either inculpate or
exculpate the account owner. Additionally, information stored at the user’s account may further
indicate the geographic location of the account user at a particular time (e.g., location information

integrated into an image or video sent via email). Last, stored electronic data may provide relevant

44
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 45 of 47 PagelD #: 52

insight into the email account owner’s state of mind as it relates to the offense under investigation.
For example, information in the email account may indicate the owner’s motive and intent to
commit a crime (e.g., communications relating to the crime), or consciousness of guilt (e.g.,
deleting communications in an effort to conceal them from law enforcement).

PROBABLE CAUSE TO SEARCH TARGET EMAIL ADDRESSES

98. Based on the information obtained from witnesses and additional sources cited
above, I have probable cause to believe that NASSY, OSUMANU , AKANBI, AMECHI,
HARRISON, EMENI , OGUDU, AFOLABI and AWOLESI were involved in fraudulent and
money laundering activities, in violation of 18 U.S.C. §§ 1341,1343, 1344, 1349, 1956 and 1957.
I also have probable cause to believe that AWOLESI was involved in structuring in violation of
31 U.S.C. § 5324. [also have probable cause to search each of the Target Email addresses for the
items described in Attachment B.

99. I believe from information I have learned from witnesses, other investigators, and
financial records show that the fraudsters communicated with the fraud victims through the
following email addresses, or referred the victims to contact these Victim Contact Email addresses,
as explained in detail through the Victim Information Section. These facts, as well as others in the
affidavit, provide probable cause to search these email addresses.

100. I believe from information I have learned from witnesses, other investigators, and
financial records show that NASSY, OSUMANU, AKANBI, AMECHI, HARRISON, EMENI ,
OGUDU, AFOLABI and AWOLESI connected the Subjects Financial Contact Email Addresses

to various bank accounts and mobile payment processing apps that they controlled. Through my

45

 
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 46 of 47 PagelD #: 53

training and experience, as well as my review of financial records, I know that the financial
institutions and mobile payment processing companies send bank statements and correspondence
to customers and users’ email addresses. These facts, as well as others in the affidavit, provide
probable cause to search these email addresses.
CONCLUSION

101. Based on the forgoing, I request that the Court issue the proposed search warrant.

102. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not
required for the service or execution of this warrant. The government will execute this warrant by
serving the warrant on Google. Because the warrant will be served on Google who will then
compile the requested records at a time convenient to it, reasonable cause exists to permit the
execution of the requested warrant at any time in the day or night.

REQUEST FOR SEALING

103. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all the
targets of the investigation. Accordingly, there is good cause to seal these documents because
their premature disclosure may give targets an opportunity to destroy or tamper with evidence,
notify confederates, or otherwise seriously jeopardize the investigation.

Respectfully submitted,

Le <4
JEREMY ZHOMPSO
Task Force Officer
U.S. Secret Service

46
Case 3:20-mj-00048 Document 3-1 Filed 09/24/20 Page 47 of 47 PagelD #: 54

Subscribed and sworn to me telephonically on Saabs i lyn a , 2020

A pre

THE Hp STATES CHERYL EIFERT

 

UNITED STATES GIST RATE JUDGE

47
